Tart, J.
It appears from the record in this cause that no appeal was taken from the final decree. It is only from such a decree that one can be had. V. S. 981; Nelson v. Brown, 59 Vt. 600. The cause, therefore, is not properly in this court and should be remanded to the court of chancery. The appeal was taken from the taxation of costs only, and will not lie. Mott v. Harrington, 15 Vt. 185. The court rarely if ever reverses a decree on the question of costs alone. Hastings v. Perry, 20 Vt. 272; Sanborn v. Kittredge, ibid 632; Sanders v. Wilson, 34 Vt. 318; Lamoille Valley R. Co. v. Bixby, 57 Vt. 548; Flannery v. Flannery, 58 Vt. 576.

Appeal dismissed and cause remanded.